       Case 2:20-cv-00789-WJ-SMV Document 21 Filed 11/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEW MEXICO

                                   _________________________

HUGUETTE NICOLE YOUNG,

                Plaintiff,

v.                                                                       No. 2:20-cv-00789-WJ-SMV

HECTOR BALDERAS,

                Defendant.

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO RECONSIDER

        THIS MATTER comes before the Court on pro se Plaintiff’s Motion to Reconsider and

Narrow IFP Issues Ahead of an Appeal, Doc. 19, filed October 19, 2020.

        Plaintiff, who sought to proceed in forma pauperis, asserted that “the court has no right to

request such highly sensitive financial information about litigants who are requesting fee waivers,”

and disregarded the Magistrate Judge and the undersigned’s Orders to file an “Application to

Proceed in District Court Without Prepaying Fees or Costs (Long Form).” Mem. Op. and Order

of Dismissal, Doc. 13, filed October 13, 2020 (dismissing case without prejudice because Plaintiff

did not pay the filing fee or file an “Application to Proceed in District Court Without Prepaying

Fees or Costs (Long Form)” by the October 9, 2020, deadline).

        Plaintiff now asks the Court reconsider “her IFP status and a narrowing and a sharpening

of [some] issues [regarding the requirement to file a financial statement to support IFP status]

ahead of an appeal.” Motion at 1. Plaintiff offers new evidence, her affidavit that she is receiving

SNAP benefits and an incomplete form “Request to Waive Court Fees” for State of California

courts, but “still refuses to submit a detailed financial statement despite the fact that it will clearly
       Case 2:20-cv-00789-WJ-SMV Document 21 Filed 11/20/20 Page 2 of 2




show plaintiff qualifies for IFP status because this is not how 28 U.S.C. § 1915(a)(1) is written nor

how Congress intended the law to be read.”

       The Court denies Plaintiff’s Motion to Reconsider. See Servants of the Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000) (“not[ing] that a motion for reconsideration … [is an]

inappropriate vehicle[] to reargue an issue previously addressed by the court when the motion

merely advances new arguments, or supporting facts which were available at the time of the

original motion”). The Court declines to address the issues Plaintiff requests be “narrowed”

“ahead of appeal” because the Court has dismissed this case and entered its Rule 58 Judgment, and

because Plaintiff filed a Notice of Appeal, see Doc. 15, filed October 15, 2020, before she filed

her Motion to Reconsider.

       IT IS ORDERED that Plaintiff’s Motion to Reconsider and Narrow IFP Issues Ahead of

an Appeal, Doc. 19, filed October 19, 2020, is DENIED.




                                              _______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                    -2-
